      Case 2:20-cv-01270-CG-GBW Document 37 Filed 01/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JONATHAN VERNON, et al.,

             Plaintiffs,

v.                                                           CV No. 20-1270 CG/GBW

OIL PATCH GROUP, INC., et al.,

                     Defendants.

                                   FINAL JUDGMENT

      THE COURT, having issued the Memorandum Opinion and Order, (Doc. 36),

enters this Judgment in compliance with Rule 58 of the Federal Rules of Civil

Procedure. Plaintiffs’ Motion to Remand to District Court of Lea County, New Mexico by

Reason of Lack of Jurisdiction, (Doc. 20), shall be GRANTED. This case is therefore

REMANDED to the Fifth Judicial District Court, Lea County, State of New Mexico.

      IT IS SO ORDERED.


                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
